Citation Nr: 0936691	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

The Veteran testified before the undersigned in an April 2009 
Travel Board hearing, a transcript of which is included in 
the claims file.


FINDINGS OF FACT

1.  In decisions of the RO issued in June 2003 and February 
2004, entitlement to service connection for PTSD was denied.  
Following proper notification in June 2003 and February 2004, 
an appeal of the denial of service connection was not 
received within one year of either decision.  

2.  Evidence of record received since the February 2004 
decision that pertains to the Veteran's claim for PTSD is new 
and material.

3.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Service connection for PTSD is not established.  38  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  
(2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for PTSD in a June 2003 
rating decision and confirmed the denial in a February 2004 
rating decision.  The RO gave the Veteran notice of these 
denials, but he did not initiate an appeal.  Therefore, those 
RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance the 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Those specific provisions are applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  The 
RO received the petition to reopen this claim in June 2007.  
Therefore, the amended regulations are to be applied.

The Board notes that although the RO appears to have 
adjudicated the issue of reopening the claim of service 
connection for PTSD in the December 2007 rating decision on 
appeal, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD before proceeding to 
the merits on appeal.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The RO denied service connection for PTSD in the June 2003 
and February 2004 rating decisions.  Evidence at that time 
included service treatment records (STRs), service personnel 
records (SPRs), post-service VA treatment records and 
stressor statements.  Following review of the above evidence, 
the RO in June 2003 denied the claim, finding that the 
Veteran had no evidence of foreign service or temporary duty 
assignment to Vietnam as claimed, no confirmed clinical 
diagnosis of PTSD, and no stressors capable of verification.  
The February 2004 rating decision confirmed the denial with 
the same findings.

Evidence of record since the RO's February 2004 decision 
includes VA treatment records.  Such reports reflect 
occasional mental health treatment for depression and PTSD 
based upon the Veteran's reported history of service as a 
"morning report clerk" in Vietnam, although the Veteran 
still lacks a confirmed clinical diagnosis of PTSD.  

Additionally, the Veteran's statements received subsequent to 
February 2004 are for consideration.  Such statements include 
his July 2005 hearing testimony before the Board on unrelated 
claims, as well as his April 2009 hearing testimony before 
the undersigned.  During both hearings, the Veteran testified 
that he went to Vietnam on a temporary duty assignment in 
1966 and was charged with preparing records of soldiers 
killed in action, to be returned with their bodies back to 
the United States.  

Under the requirements stated above for reopening claims, the 
Veteran's treatment records and testimony are considered new 
and material evidence.  The claim for service connection for 
PTSD is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records from September 2002 through October 2005 
and stressor statements from the Veteran.  The records 
reflect occasional mental health treatment for depression and 
PTSD based upon the Veteran's reported history of service as 
a "morning report clerk" in Vietnam.  The record indicates 
that the Veteran has been diagnosed as having PTSD by social 
workers, although he lacks a confirmed clinical diagnosis.  

The Veteran has stated that he served on a temporary duty 
assignment in Vietnam in 1966.  The evidence, including the 
medals and commendations awarded to the Veteran and other 
records, does not demonstrate that the Veteran ever served 
overseas, much less that he was engaged in combat with the 
enemy.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Due to the Veteran's lack of combat indicated in the service 
records, his testimony alone is insufficient proof of a 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has submitted 
statements containing information regarding an alleged 
temporary duty assignment in Vietnam preparing medical 
records to be returned to the United States with bodies of 
soldiers killed in action.  

The Board notes that the Veteran has stated on different 
occasions that his unconfirmed temporary duty assignment to 
Vietnam alternately lasted 4 weeks, 60 days, four and a half 
months, and six months, undermining his credibility.

The Veteran has been questionably diagnosed with PTSD due to 
in-service stressors that have not been verified.  His 
personnel records document that he had no service in Vietnam.  
His DD 214 separation document notes "none" for foreign 
and/or sea service.  

In order to verify an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

Simply stated, no stressor event can be verified by JSRRC, as 
the Veteran's alleged service in Vietnam has not been 
verified and the Veteran's statements to the VA, overall, are 
found to provide evidence against this contention (indicating 
the Veteran himself has difficulties maintaining one 
consistent declaration regarding his stressors in service in 
Vietnam, when he allegedly served in Vietnam, and for how 
long) .  The Veteran's statements, overall, do not provide a 
basis for the VA to confirm any of his stressors. 

In its November 2005 decision, the Board found that there was 
no credible evidence showing that the Veteran ever had duty 
or visitation in Vietnam.  The Board acknowledged the 
Veteran's assertions of a temporary duty assignment in 
Vietnam, yet found that this assertion was not verified by 
his STRs or SPRs, and his DD 214 form lists "none" under 
length of time for foreign and/or sea service.

Additionally, the Veteran's claims file includes a November 
2007 VA memorandum which contains a formal finding of a lack 
of information required to verify any claimed stressors.  The 
formal findings included the fact that there is no evidence 
of the Veteran's presence in Vietnam.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the VA can not verify the Veteran's claimed in-
service stressors.  Additionally, although the Veteran 
alleges combat-related stressors, his SPRs and DD Form 214 
and other submitted evidence do not reflect this fact and 
actually provides evidence against this finding.  The Veteran 
also lacks a confirmed clinical diagnosis of PTSD.  In sum, 
the stressor events cited by the Veteran could not be 
verified by the JSRRC or the VA.  The VA has no basis to 
confirm these stressors.  

The Board, therefore, must find that there is insufficient 
evidence to demonstrate that the Veteran engaged in combat 
with the enemy or to confirm a stressor in service that 
caused PTSD.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2007 and September 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO 
also provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


